Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 9 July 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg July 9th 1810

We have this morning recieved your kind letter my dear Mother and I hasten to write you a few lines by a Vessel which I understand will sail immediately Mr. Adams is very well but so much engaged it will not be in his power to write by this opportunity having only notice of it late last night Mr Harrod is not yet arrived but is hourly expected—I shall be extremely happy to see him and shew every attention in my power during stay in Petersburg—
You have no conception how much we were astonished at the news of Mr Gerry’s election it appeard to us almost incredible, so great a change could have taken place in the last few months It affords me infinite pleasure even should it produce nothing more than a check to the extreme arrogance of the F.-’s it must convince them that they are not yet all powerful with the people of the State and they their labours must yet still be very great ere they can hope to succeed—
We were sincerely sorry to learn from your letter that your health was so indifferent I trust however that it has long since been perfect-ly re-establish’ed and that heaven may long grant you to the prayers of your family—Permit me my dear mother to repeat my thanks for your kindness in executing my commissions I felt almost ashamed of troubling you with them knowing the distance you are from town if I encroach’d too much on your goodness I will take advantage of your known indulgence for my excuse—
Mr Grey has just recieved letters from America he appears to be a little out of spirits at some news recieved but I believe  it is nothing alarming—
We have moved into a very handsome house for which Mr A pays 15 hundred dollars a year it is the cheapest we could get being partly furnished and we have every thing about us that can be desired but I do not like the place nor the people
Adieu my dear Mother we all unite in every sentiment of affection to yourself and family to my dear boys say every thing affectionate and tell George he must be very good to deserve so much indulgence Kiss them both a hundred times for their most affectionate Mother L C Adams

P.S. Charles is in fine health and grows a great boy—

